Citation Nr: 0807586	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  00-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 June 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).

In December 2002, the Board denied the claim.  In January 
2004, the case was the subject of an Order by the United 
States Court of Appeals for Veterans Claims (Court) which 
granted a Joint Motion for Remand.  The Motion directed that 
VA comply with the Veterans Claims Assistance Act of 2000 
(VCAA) of 2000, including particularly the notice 
requirements as defined in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In September 2004, the Board remanded the 
case to the RO to accomplished the above-mentioned VCAA 
compliance.

In March 2005, the Board again denied the claim.  The matter 
was again appealed by the appellant to the Court.  In June 
2007 the Court remanded the case again to the Board.
 
In March 2005, the Board also denied service connection for a 
skin disorder and hypertension.  While those denials were 
appealed, the Court in June 2007 only remanded the issue 
noted on the title page.  The other claims were either denied 
or dismissed by the Court.
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
you of the further action required on your part.




REMAND

The June 2007 Memorandum Decision issued by the Court 
indicates that the Board, in its March 2005 decision, failed 
"to analyze the credibility and probative value of the 
evidence, account for the evidence that it found persuasive 
or unpersuasive, and provide the reasons for its rejection of 
material evidence favorable to [the appellant]."  See page 
four of Memorandum Decision.  Essentially, the Court found 
that the Board, in its March 2005 decision that denied the 
claim premised on a factual finding that the veteran did not 
have PTSD, failed to consider certain evidence favorable to 
the veteran, i.e., medical records showing that a VA 
psychiatrist had on several occasions supplied a diagnosis of 
PTSD.  Id.  Review of the March 2005 decision does show that 
the Board did note at that time that review of VA outpatient 
records dated from 1999 to 2002 did show that PTSD had been 
diagnosed by a VA counseling therapist and psychologist.  

In the March 2005 decision, the Board essentially found that 
while medical records were on file showing diagnoses of PTSD, 
the preponderance of the evidence was against the claim for 
service connection for PTSD.  In effect, the Board, in 
weighing the medical evidence of record, found more probative 
the report of a June 2002 VA PTSD examination, wherein the 
examiner, following review of the complete medical record and 
after having had an opportunity to examine the veteran, found 
that a diagnosis of PTSD was not then for assignment.  

Here, though, the Board finds that, regardless of the reasons 
presented by the Court as part of its June 2007 Memorandum 
Decision, this case needs to be remanded so that more 
complete and extensive stressor development can be 
undertaken.  
 
Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran claims that he has PTSD as a result of his 
witnessing a sergeant being set aflame as a result of a 
gasoline explosion while working on a track vehicle.  He 
indicates when this event occurred, between December 1970 and 
January 1971, while assigned to a Fire Base "Zion", with 
the 11th Armored Calvary Regiment.  See PTSD Questionnaire, 
received by VA in October 1999.  In October 1999, the 
National Personnel Records Center (NPRC) informed VA that it 
could not verify this claimed stressor.  It requested that 
the veteran supply a "Questionnaire About Military Service" 
[NA Form 13075].  
 
Review of this form, supplied by the veteran in November 
1999, shows that he claimed to have been assigned to the 
Second Battalion, Eleventh Armored Cavalry Regiment, Fire 
Base Zion, United States Army Vietnam, in Long Binh from 
September 1970 to June 1971.  Personnel records on file show 
that the veteran was stationed with the Headquarters and Main 
Support Company, 185th Maintenance Battalion (Direct 
Support), United States Army Pacific from February to June 
1971.  The veteran's DD 214 shows that he served on active 
duty from October 1968 to June 1971, but was in the Republic 
of Vietnam from September 1970 to "September 1971."    In 
contrast, the appellant's DA Form 20 reflects Vietnam service 
from September 1970 to June 1971.  Regardless, additional 
efforts should be undertaken to verify the veteran's claimed 
stressor.  

In March 2002, the veteran claimed as a stressor working the 
scene of a vehicle accident in November 1970.  He noted that 
[redacted], from the First Logistics Unit, died in this 
accident.  He also claimed to have found the dead body of  
[redacted] in November 1970.  He added that while he did not 
witness the death of Mr. [redacted] he continued to remember the 
deaths of these two soldiers.  Mr. [redacted] reportedly served 
with the First Logistics Unit, stationed in Bien Hoa 
Province.  
 
The veteran reports being awarded a bronze "battle" star on 
his campaign ribbon.  The Board notes that the Vietnam 
Service Medal was issued with a minimum of one bronze service 
star.  Additional service stars were issued depending on how 
many campaigns a particular service member served in.  
Service stars are not reflective of combat service.  See 
http://www.tioh.hqda.pentagon.mil/CampaignStreamers/Campaign.
htm 
 
An August 1991 Department of the Army, Authorization of 
Awards stated that the veteran had also been awarded the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge.  United States Army General Order # 8 (1974), however, 
provides that this award was issued to every US Army unit 
which served in Vietnam, and hence, to every single Army 
soldier who served in Vietnam.  It is not an award 
recognizing combat service.
 
Records dated in April 2002, and secured from the internet 
website, www.no-quarter.org, show that [redacted], 
while assigned to the First Logistical Command was killed in 
November 1970 in Bien Hoa.  The cause of his death was 
accidental self destruction.  This internet information also 
shows that [redacted] was killed in November 1970 in 
Bien Hoa.  He was noted to have died as a result of a vehicle 
crash while assigned to the First Logistical Command.  While 
the deaths of these soldiers, and the manner of their deaths 
has been confirmed, there is no evidence which would help to 
verify the appellant's relationship, or whereabouts at the 
time of their deaths.  Indeed, it does not appear that 
efforts were undertaken to verify any relationship.  As such, 
further development is required.

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification. On remand, the RO should attempt to 
indpendently verify whether during the veteran's service he 
was actually exposed to the specific stressors which he has 
identified.  To this, VA has a duty to provide a summary of 
his stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002). 
 Therefore, on remand, the veteran should be asked to provide 
a more detailed statement of his claimed stressors.  That 
statement, as well as any other stressor statements 
previously offered, should be discussed in a report to be 
forwarded to the JSRRC.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, which 
include his witnessing a sergeant being 
caught on fire at Fire Base  Zion in Long 
Binh and seeing two dead soldiers after 
they were killed in Bien Hoa.  This 
additional information should include, as 
well as he possibly can provide, specific 
dates and locations, and his relationship 
to these men.  For example, the appellant 
should provide some independently 
verifiable evidence that he actually saw 
the remains of these soldiers.  

2.  Regardless of any response received 
from the appellant, the RO, after waiting 
an appropriate time period for the 
veteran to respond, must prepare of a 
summary of his claimed stressor using 
both the information provided in any 
reply to the above request and the facts 
found in the claims file (see stressor 
statements received in October 1999 and 
March 2002).  The RO should forward the 
summary to JSRRC and ask them to attempt 
to verify the claimed stressors.  Contact 
with the JSRRC is required regardless 
whether the veteran provides any 
additional evidence.

3.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner must be informed of any stressor 
which has been independently verified.  A 
diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the independently 
verifiable inservice stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

4.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO must 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

